Citation Nr: 0901698	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for polyarteritis 
nodosa, to include as secondary to in-service herbicide 
exposure.

2.	Entitlement to service connection for pemphigus 
foliaceous, to include as secondary to in-service 
herbicide exposure.

3.	Entitlement to service connection for erectile dysfunction 
with loss of use of a creative organ, to include as 
secondary to in-service herbicide exposure.

4.	Entitlement to service connection for bilateral peripheral 
neuropathy of the upper extremities, to include as 
secondary to in-service herbicide exposure.

5.	Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as 
secondary to in-service herbicide exposure.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.	Polyarteritis nodosa was not manifested in service and may 
not be so presumed; there is no etiological relationship 
between the veteran's current polyarteritis nodosa and his 
active service.

2.	Pemphigus foliaceous was not manifested in service and may 
not be so presumed; there is no etiological relationship 
between the veteran's current pemphigus foliaceous and his 
active service.

3.	Erectile dysfunction was not manifested in service and may 
not be so presumed; there is no etiological relationship 
between the veteran's current erectile dysfunction and his 
active service.

4.	Peripheral neuropathy of the upper extremities was not 
manifested in service or within one year of service 
discharge and may not be presumed to have been incurred in 
such service; there is no etiological relationship between 
the veteran's current peripheral neuropathy of the upper 
extremities and his active service.

5.	Peripheral neuropathy of the lower extremities was not 
manifested in service or within one year of service 
discharge and may not be presumed to have been incurred in 
such service; there is no etiological relationship between 
the veteran's current peripheral neuropathy of the lower 
extremities and his active service.


CONCLUSIONS OF LAW

1.	Polyarteritis nodosa was not incurred in or aggravated by 
active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.309(e) (2008).

2.	Pemphigus foliaceous was not incurred in or aggravated by 
active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.309(e) (2008).

3.	Erectile dysfunction was not incurred in or aggravated by 
active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.309(e) (2008).

4.	Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by active service, and may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) and (e) (2008).

5.	Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active service, and may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) and (e) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in April 2006.  
The RO's March 2006 notice letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service VA and private treatment records and reports 
have also been obtained.  The appellant has not identified 
any additional records that should be obtained prior to a 
Board decision.  Therefore, VA's duty to further assist the 
veteran in locating additional records has been satisfied.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA examination was not provided in conjunction with the 
veteran's service connection claims and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that his current 
disabilities are related to his active service, to include 
in-service exposure to herbicides.  As he is not competent to 
provide evidence of a diagnosis or etiology of a condition, 
the record is silent for a nexus between the veteran's 
current disabilities and his active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran has not 
satisfied all the elements of McLendon; therefore, VA is not 
required to provide him with a VA examination in conjunction 
with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The veteran maintains that his currently diagnosed 
polyarteritis nodosa, pemphigus foliaceous, erectile 
dysfunction and peripheral neuropathy of the upper and lower 
extremities are the direct result of his active service.  
Specifically, he asserts that these disorders are the result 
of in-service herbicide exposure, in particular Agent Orange.

Initially, the Board observes the evidence of record 
indicates the veteran served within the Republic of Vietnam 
during the applicable period.  As such, exposure to 
herbicides is conceded.  See 38 C.F.R. § 3.307(a)(6) (2008).  
However,  the Board notes that presumptive service connection 
is not warranted for the veteran's claims of entitlement to 
service connection for polyarteritis nodosa, pemphigus 
foliaceous or erectile dysfunction as these disabilities are 
not among the diseases listed in 38 C.F.R. § 3.309(e) (2008) 
that qualify for presumptive service connection.  See also 38 
U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6).  

With respect to the veteran's claim of service connection for 
peripheral neuropathy of the upper and lower extremities, the 
Board observes that "acute and subacute peripheral 
neuropathy" is defined as "transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2 (2008).  In addition, in 
order for the presumption of service connection to attach 
under 38 C.F.R. § 3.309(e), acute and subacute peripheral 
neuropathy shall have become manifest to a degree or ten 
percent or more within a year after the last date on which 
the veteran was exposed to herbicides while in service.  See 
38 C.F.R. § 3.307(a)(6)(ii) (2008).  The Board observes the 
veteran was not diagnosed with peripheral neuropathy until 
2003, over 30 years after the veteran's separation from 
active service.  As such, the veteran's peripheral neuropathy 
may not be presumed to be related to in-service herbicide 
exposure.

Furthermore, the veteran has not presented the Board with any 
competent medical opinion, scientific, or competent medical 
evidence linking the veteran's current disabilities to 
herbicide exposure.  Therefore, the Board concludes that, 
even though exposure to herbicides has been conceded, the 
preponderance of the evidence is against service connection 
as secondary to herbicide exposure.  See Combee v. Brown, 34 
F.3d 1039, 1040 (Fed. Cir. 1994).  See also Notice, 59 Fed. 
Reg. 341-346 (1994); 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996) (the Secretary of VA has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted).

As the veteran's claim of service connection for 
polyarteritis nodosa, pemphigus foliaceous, erectile 
dysfunction and peripheral neuropathy of the upper and lower 
extremities as secondary to herbicide exposure fails, the 
Board will consider whether the evidence demonstrates that 
these disorders were incurred during service or are otherwise 
related to service.  See Combee, supra.  To this extent, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim, and the claim of service connection for 
polyarteritis nodosa, pemphigus foliaceous, erectile 
dysfunction and peripheral neuropathy of the upper and lower 
extremities must be denied.

With regards to direct service connection, service medical 
records are silent as to any complaint, treatment or 
diagnosis of a skin disorder, systemic illness, erectile 
dysfunction or peripheral neuropathy. In addition, an April 
1970 Report of Medical Examination, completed upon the 
veteran's separation from active service, indicates a normal 
skin, neurologic, upper and lower extremities and 
genitourinary clinical evaluations.  No chronic disorder was 
indicated.  Thus, there is no medical evidence that shows the 
veteran suffered from the claimed disorders during service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
veteran has a current diagnosis of polyarteritis nodosa, 
pemphigus foliaceous, erectile dysfunction and peripheral 
neuropathy of the upper and lower extremities.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the veteran's current disabilities and 
military service.

In the instant case, the veteran has not produced a competent 
medical opinion establishing an etiological link between his 
current disabilities and an event or occurrence in service.  
The Board acknowledges that the veteran himself has claimed 
his currently diagnosed polyarteritis nodosa, pemphigus 
foliaceous, erectile dysfunction and peripheral neuropathy of 
the upper and lower extremities arise from his active 
service, including exposure to herbicides.  However, as noted 
above, as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  A 
November 2003 evaluation by the Mayo Clinic indicates the 
veteran was in "good, vigorous health" until 1999.  Records 
indicate the veteran was first diagnosed with a skin disorder 
in April 2000, peripheral neuropathy in 2003, polyarteritis 
nodosa in November 2003, and erectile dysfunction in 
approximately September 2002.  This represents more than 30 
years for each disorder since the veteran separated from 
service; this significant lapse in time between the active 
service and the first evidence of a disorder weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Finally, certain chronic diseases, including organic diseases 
of the nervous system, may be presumed to have occurred in 
service if manifested to a degree of 10 percent within one 
year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  
However, as discussed above, the Board observes the veteran 
was not diagnosed with peripheral neuropathy until 2003, over 
30 years after discharge from active service.  Therefore, the 
presumption of service connection does not apply in this 
case.

In sum, there is no competent medical evidence included in 
the record to support the veteran's assertion that his 
currently diagnosed polyarteritis nodosa, pemphigus 
foliaceous, erectile dysfunction and peripheral neuropathy of 
the upper and lower extremities are etiologically related to 
his active service.  The normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service, is also probative evidence against the claim 
for direct service connection.  In addition, the facts of 
this case do not warrant presumptive service connection for 
the veteran's peripheral neuropathy, because this condition 
did not manifest to a degree of 10 percent within one year of 
his discharge from active service.  Finally, service 
connection for the veteran's disorders may not be presumed as 
due to in-service herbicide exposure, as they are not among 
the specific diseases enumerated in 38 C.F.R. § 3.309(e).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
polyarteritis nodosa, pemphigus foliaceous, erectile 
dysfunction and peripheral neuropathy of the upper and lower 
extremities, and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107 (West 2002).





ORDER

Service connection for polyarteritis nodosa is denied.

Service connection for pemphigus foliaceous is denied.

Service connection for erectile dysfunction and loss of use 
of a creative organ is denied.

Service connection for peripheral neuropathy of the upper 
extremities is denied.

Service connection for peripheral neuropathy of the lower 
extremities is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


